            Case 4:21-cv-03877-HSG Document 41 Filed 09/15/21 Page 1 of 1




                        UNITED STATE DISTRICT COURT

                    NORTHERN DISTRICT OF CALIFORNIA


 LHC GROUP, INC., Administrator of the
 LHC Group Benefit Plan, on behalf of the     Case No.: 4:21-CV-3877
 Plan and as subrogee,

 Plaintiff,

 vs.

 BAYER CORP.; BAYER
 HEALTHCARE LLC; BAYER ESSURE
 INC. (F/K/A CONCEPTUS, INC.);
 BAYER HEALTHCARE
 PHARMACEUTICALS, INC.; and
 DOES 1through 10, inclusive,

 Defendants.

                                            ORDER

        By minute order entered on September 9, 2021, as Docket Entry No. 38, the Court directed

the parties to meet and confer and e-file within one week from that date (September 16th) a joint

statement regarding whether there is a mechanism to have the Ninth Circuit immediately review a

remand order or denial of a motion to remand. The parties have submitted a joint stipulation

requesting that that deadline be extended by one day.

PURSUANT TO STIPULATION, IT IS HEREBY ORDERED THAT:

The deadline for submitting a joint statement under Docket Entry No. 38 is extended to September

17, 2021.

                                                    IT IS SO ORDERED.

Dated: 9/15/2021
                                                    ____________________________________
                                                    Honorable Haywood S. Gilliam, Jr.
                                                    United States District Judge


                                            ORDER
